Title: To George Washington from Edmund Randolph, 15 September 1795
From: Randolph, Edmund
To: Washington, George


          
            Sir,
            German Town [Pa.] September 15. 1795
          
          In my letter of the 19th ultimo, I informed you of my purpose to overtake Mr Fauchet, if possible. I accordingly went to Newport in Rhode Island; where I had an interview with him. The abrupt and unexpected sailing of the French Frigate, La Meduse, on the morning of the day, after I arrived there, had nearly deprived me of the object of my journey. But I trust, that I am in possession of such materials, not only from Mr Fauchet, but also from other sources, as will convince every unprejudiced mind, that my resignation was dictated by considerations, which ought not to have been resisted for a moment; and that every thing, connected with it, stands upon a footing, perfectly honorable to myself.
          
          Having passed thro’ New-York on my return, I am under the necessity of remaining at the distance of five miles from Philadelphia until Saturday next. This circumstance prevents me from immediately consulting my private and other papers upon the matters in question. But I shall lose no time in digesting them into proper form, and in transmitting the result to you. Nor will my solicitude on this head be doubted, when I state to you, that malicious whispers have been more than commonly active and absurd upon this occasion. I have the honor to be sir with due respect yr mo. ob. serv.
          
            Edm: Randolph.
          
        